DETAILED ACTIONS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 16-19, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sukegawa et al. (US 20130243274 A1), hereinafter referred to as Sukegawa in view of Yufeng et al (CN111428559A, Espacenet translation), hereinafter referred to as Yufeng.

Regarding claim 1, Sukegawa discloses an image processing method (Title) comprising: 
obtaining an image (para. 0020, “an input processor configured to input a plurality of pieces of image data captured at different times by an image capture module”) including a face (para. 0025, “From the image data captured by the security camera 150, the face of the person is detected and recorded”); 
detecting a face area in the image (para. 0025, “From the image data captured by the security camera 150, the face of the person is detected and recorded”); 
identifying a type of covering on the face area based on whether the covering is present in at least a portion of the face area (para. 0032, “The concealer determination standard storage 102 stores therein concealing standard information as a standard for determining whether part of the face of a person displayed in the image data is concealed. The person image processing apparatus 100 according to the present embodiment stores therein templates in advance that have learned face patterns with part of a face concealed with a pair of sunglasses, a mask, or a cap, in order to detect a case in which part of the face of the person displayed in the image data is concealed with a mask, a pair of sunglasses, a cap, or the like.”); 
tracking an eye based on the type of the covering (para. 0043, “The person feature point detector 106 detects positions of face parts such as an eye and a nose as face feature points in the detected face display area”, para. 0046, “the person feature point detector 106 detects feature points 401 to 406 on pupils, the corner of each eye, and a mouth. The present embodiment does not limit the position and number of feature points, and appropriate positions and number of feature points may be set for each embodiment. These feature points 401 to 406 have possibility of being concealed by a pair of sunglasses, a mask, a cap, or the like.”, para. 0108-0112, “When determination performed by the reliability determination module 111 using the concealer determination standard storage 102 detects that part of the face is concealed by a mask, a pair of Sunglasses, a cap, front hair, a mustache, or the like, the feature information storage 103 stores therein this detection result. Given these circumstances, the correction module 107 according to the present embodiment per forms correction using the determination result. This allows appropriate correction based on a clear determination result”, “The correction module 107 performs, when wearing of a pair of Sunglasses has been detected in the face display area 1003, high-precision image quality correction on an area other than sunglasses 1032.”, “When a wearing object conceals the entire face, high-precision image quality correction is performed on the entire area of a detected face display area 1004 to output person image data 1014. As another example, the correction module 107 may perform, when wearing of a mask and a pair of sunglasses has been detected in the face display area 1004, high-precision image quality correction processing exclusively on the vicinity of the outline of the head to achieve effective use of resources.”, the detection is based on what covering, which can be a mask or sunglasses, is on the person’s face,); and 
outputting information about the face area including a position of the tracked eye (para. 0135, “The feature extraction module 1201 outputs, as the face feature information, a sequence representing each face feature. The feature extraction module 1201 according to the present embodiment, based on the coordinates of a face feature point detected by the person feature point detector (a position as a characteristic part of the face), cuts a face display area into a predetermined size and shape, and extracts its gray information as a feature amount representing the face feature. In the present embodiment, the correction module 107 may output a plurality of images in preparation for a case in which a plurality of pieces of image data are used.”, one of the face feature is the eye as mentioned in para. 0043).

Sukegawa does not explicitly disclose an image including a face of a user, detecting a face area of the user, and tracking an eye of the user.
	However, Yufeng teaches an image including a face of a user (Summary of the invention, “the image to be recognized includes the face area of the user”), detecting a face area of the user (Summary of the invention, “Extracting face key point positions of the face region in the image to be recognized”), and tracking an eye of the user (Summary of the invention “where the face key point positions include the user's eye position”).
	Sukegawa and Yufeng are both considered to be analogous to the claimed invention because they are in the same field of object recognition within a face. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Sukegawa to incorporate the teachings of Yufeng of an image including a face of a user, detecting a face area of the user, and tracking an eye of the user. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to quickly and efficiently detect whether the user is wearing a mask (Yufeng, Background technique, “to quickly and efficiently detect whether the user is wearing a mask”).

Regarding claim 2, the combination of Sukegawa in view of Yufeng discloses the image processing method of claim 1 (Sukegawa, Title), wherein the type of the covering (para. 0032, “The concealer determination standard storage 102 stores therein concealing standard information as a standard for determining whether part of the face of a person displayed in the image data is concealed. The person image processing apparatus 100 according to the present embodiment stores therein templates in advance that have learned face patterns with part of a face concealed with a pair of sunglasses, a mask, or a cap, in order to detect a case in which part of the face of the person displayed in the image data is concealed with a mask, a pair of sunglasses, a cap, or the like.”) comprises at least one of a first type corresponding to 
a bare face in which the covering is not present (Sukegawa, Fig. 10, no wearing object); 
a second type in which at least a portion of at least one of a forehead area, an eyebrow area, and an eye area in the face area is covered (Sukegawa, Fig. 10, wearing sunglasses); 
a third type in which the eye area in the face area is covered (Sukegawa, Fig. 10, wearing sunglasses); and 
a fourth type in which at least one of a nose area and a mouth area in the face area is covered (Sukegawa, Fig. 10, wearing mask).

Regarding claim 3, the combination of Sukegawa in view of Yufeng discloses the image processing method of claim 1 (Sukegawa, Title), wherein the type of the covering (Sukegawa, para. 0032, “The concealer determination standard storage 102 stores therein concealing standard information as a standard for determining whether part of the face of a person displayed in the image data is concealed. The person image processing apparatus 100 according to the present embodiment stores therein templates in advance that have learned face patterns with part of a face concealed with a pair of sunglasses, a mask, or a cap, in order to detect a case in which part of the face of the person displayed in the image data is concealed with a mask, a pair of sunglasses, a cap, or the like.”) comprises at least one of a first type corresponding to a bare face in which the covering is not present (Sukegawa, Fig. 10, no wearing object); and a second type in which an eye area in the face area is covered by sunglasses (Sukegawa, Fig. 10, wearing sunglasses).

Regarding claim 4, the combination of Sukegawa in view of Yufeng discloses the image processing method of claim 1 (Sukegawa, Title), wherein the tracking the eye of the user (Sukegawa, para. 0043, “The person feature point detector 106 detects positions of face parts such as an eye and a nose as face feature points in the detected face display area”, para. 0046, “the person feature point detector 106 detects feature points 401 to 406 on pupils, the corner of each eye, and a mouth. The present embodiment does not limit the position and number of feature points, and appropriate positions and number of feature points may be set for each embodiment. These feature points 401 to 406 have possibility of being concealed by a pair of sunglasses, a mask, a cap, or the like.”) comprises tracking the eye of the user by aligning different numbers of points in a shape (Sukegawa, Fig. 4, para. 0046, Fig. 4 is an example of feature points detected, there are different number of points detected, “the person feature point detector 106 detects feature points 401 to 406 on pupils, the corner of each eye, and a mouth.”) of at least a portion of the face area (Sukegawa, Fig. 4) based on the type of the covering (Sukegawa, para. 0046, “these feature points 401 to 406 have possibility of being concealed by a pair of sunglasses, a mask, a cap, or the like”)..

Regarding claim 5, the combination of Sukegawa in view of Yufeng discloses the image processing method of claim 2 (Sukegawa, Title), wherein the tracking the eye of the user (Sukegawa, para. 0043, “The person feature point detector 106 detects positions of face parts such as an eye and a nose as face feature points in the detected face display area”, para. 0046, “the person feature point detector 106 detects feature points 401 to 406 on pupils, the corner of each eye, and a mouth. The present embodiment does not limit the position and number of feature points, and appropriate positions and number of feature points may be set for each embodiment. These feature points 401 to 406 have possibility of being concealed by a pair of sunglasses, a mask, a cap, or the like.”)  comprises: 
tracking the eye of the user by aligning a first number of points in a shape of a first portion of the face area (Sukegawa, Fig. 4, para. 0046, Fig. 4 is an example of feature points detected, there are different number of points detected, “the person feature point detector 106 detects feature points 401 to 406 on pupils, the corner of each eye, and a mouth.”), based on identifying that the type of the covering is the first type (Sukegawa, para. 0046, “These feature points 401 to 406 have possibility of being concealed by a pair of sunglasses, a mask, a cap, or the like.”, para. 0047, “To address this, the person feature point detector 106 according to the present embodiment refers to learning results obtained for cases where part of a face is concealed by a pair of sunglasses, a mask, and a cap, which are stored in the concealer determination standard storage 102. When not all the feature points cannot be detected but still part of these partial feature points is detected with a sufficient evaluation value, the person feature point detector 106 estimates a remaining feature point using a two-dimensional or three-dimensional face model.”, In Fig. 4 and Fig. 10, it is determined that it is not wearing object because all the features are present); and
tracking the eye of the user by aligning a second number of points in a shape of a second portion of the face area (Sukegawa, para. 0043, “The person feature point detector 106 detects positions of face parts such as an eye and a nose as face feature points in the detected face display area”, para. 0046, “the person feature point detector 106 detects feature points 401 to 406 on pupils, the corner of each eye, and a mouth. The present embodiment does not limit the position and number of feature points, and appropriate positions and number of feature points may be set for each embodiment. These feature points 401 to 406 have possibility of being concealed by a pair of sunglasses, a mask, a cap, or the like.”), based on identifying that the type of the covering is one of the second type, the third type, or the fourth type, the second number being greater than the first number (Sukegawa, para. 0048, “When feature points of a face are concealed by a mask, a cap, a pair of sunglasses, or the like to such an extent that all feature points cannot be detected, the person feature point detector 106 can detect the outline of the entire face to be used for estimating the position of each feature point, using the concealer determination standard storage 102 that stores therein a learning result with the entire face as a pattern. The person feature point detector 106 can then estimate the position of each feature point from the outline of the entire face. This estimation can be achieved, when a plurality of faces are present within a piece of image data, by performing the same processing on each area in which a face is detected.”, since when there is a covering, the number of points is greater the first number because the outline of the entire face is also detected using the feature points, the second portion is the outline of the entire face).

Regarding claim 6, the combination of Sukegawa in view of Yufeng discloses the image processing method of claim 5 (Sukegawa, Title), wherein the tracking the eye of the user based on identifying that the type of the covering is the first type (Sukegawa, para. 0046, “These feature points 401 to 406 have possibility of being concealed by a pair of sunglasses, a mask, a cap, or the like.”, para. 0047, “To address this, the person feature point detector 106 according to the present embodiment refers to learning results obtained for cases where part of a face is concealed by a pair of sunglasses, a mask, and a cap, which are stored in the concealer determination standard storage 102. When not all the feature points cannot be detected but still part of these partial feature points is detected with a sufficient evaluation value, the person feature point detector 106 estimates a remaining feature point using a two-dimensional or three-dimensional face model.”, In Fig. 10, it is determined that it is not wearing object because all the features are present) comprises: 
reducing a size of a detection box used to detect the face area to correspond to a shape of an eye area (Sukegawa, Fig. 9, 911) and a shape of a nose area in the face area (Sukegawa, Fig. 9, 913) ; 
obtaining a cropped portion comprising the eye area and the nose area by cropping the face area by the detection box reduced in size (Sukegawa, Fig. 9 shows the cropped portion in image 919, the eye area is 911 and the nose area is 913); and 
aligning the first number of points in the cropped portion, to track the eye of the user (Sukegawa, para. 0043, “The person feature point detector 106 detects positions of face parts such as an eye and a nose as face feature points in the detected face display area.”, para. 0105, “In this process, based on the reliability, the face display area 901 is preferentially used for an area 911, the face display area 902 is preferentially used for an area 912, and the face display area 903 is preferentially used for an area 913.”).

Regarding claim 7, the combination of Sukegawa in view of Yufeng discloses the image processing method of claim 5 (Sukegawa, Title), wherein the tracking the eye of the user (Sukegawa, para. 0043, “The person feature point detector 106 detects positions of face parts such as an eye and a nose as face feature points in the detected face display area”, para. 0046, “the person feature point detector 106 detects feature points 401 to 406 on pupils, the corner of each eye, and a mouth. The present embodiment does not limit the position and number of feature points, and appropriate positions and number of feature points may be set for each embodiment. These feature points 401 to 406 have possibility of being concealed by a pair of sunglasses, a mask, a cap, or the like.”) based on identifying the type of the covering is one of the second type, the third type, or the fourth type (Sukegawa, para. 0048, “When feature points of a face are concealed by a mask, a cap, a pair of sunglasses, or the like to such an extent that all feature points cannot be detected, the person feature point detector 106 can detect the outline of the entire face to be used for estimating the position of each feature point, using the concealer determination standard storage 102 that stores therein a learning result with the entire face as a pattern. The person feature point detector 106 can then estimate the position of each feature point from the outline of the entire face. This estimation can be achieved, when a plurality of faces are present within a piece of image data, by performing the same processing on each area in which a face is detected.”, since when there is a covering, the number of points is greater the first number because the outline of the entire face is also detected using the feature points, the second portion is the outline of the entire face) comprises: 
aligning the second number of points in the shape of the second portion, which is an entire area of the face area, by a detection box used to detect the face area (Sukegawa, para. 0048, “When feature points of a face are concealed by a mask, a cap, a pair of sunglasses, or the like to such an extent that all feature points cannot be detected, the person feature point detector 106 can detect the outline of the entire face to be used for estimating the position of each feature point, using the concealer determination standard storage 102 that stores therein a learning result with the entire face as a pattern. The person feature point detector 106 can then estimate the position of each feature point from the outline of the entire face. This estimation can be achieved, when a plurality of faces are present within a piece of image data, by performing the same processing on each area in which a face is detected.”, since when there is a covering, the number of points is greater the first number because the outline of the entire face is also detected using the feature points, the second portion is the outline of the entire face); and 
estimating a position of a pupil of the user from the face area by the second number of points, to track the eye of the user (Sukegawa, para. 0046, “the person feature point detector 106 detects feature points 401 to 406 on pupils,”).

Regarding claim 8, the combination of Sukegawa in view of Yufeng discloses the image processing method of claim 4 (Sukegawa, Title), wherein the tracking the eye of the user (Sukegawa, para. 0043, “The person feature point detector 106 detects positions of face parts such as an eye and a nose as face feature points in the detected face display area”, para. 0046, “the person feature point detector 106 detects feature points 401 to 406 on pupils, the corner of each eye, and a mouth. The present embodiment does not limit the position and number of feature points, and appropriate positions and number of feature points may be set for each embodiment. These feature points 401 to 406 have possibility of being concealed by a pair of sunglasses, a mask, a cap, or the like.”)comprises: 
redetecting the face area based on a failure in the tracking of the eye of the user using the aligned points (Sukegawa, para. 0047, “When not all the feature points cannot be detected but still part of these partial feature points is detected with a sufficient evaluation value, the person feature point detector 106 estimates a remaining feature point using a two-dimensional or three-dimensional face model.”, para. 0048, “When feature points of a face are concealed by a mask, a cap, a pair of sunglasses, or the like to such an extent that all feature points cannot be detected, the person feature point detector 106 can detect the outline of the entire face to be used for estimating the position of each feature point, using the concealer determination standard storage 102 that stores therein a learning result with the entire face as a pattern. The person feature point detector 106 can then estimate the position of each feature point from the outline of the entire face. This estimation can be achieved, when a plurality of faces are present within a piece of image data, by performing the same processing on each area in which a face is detected.”); and 
repeatedly performing the identifying of the type of the covering (Sukegawa, Fig. 10) and the tracking of the eye of the user (Sukegawa, para. 0046, “the person feature point detector 106 detects feature points 401 to 406 on pupils, the corner of each eye, and a mouth.”), based on the redetected face area (Sukegawa, para. 0048, “When feature points of a face are concealed by a mask, a cap, a pair of sunglasses, or the like to such an extent that all feature points cannot be detected, the person feature point detector 106 can detect the outline of the entire face to be used for estimating the position of each feature point, using the concealer determination standard storage 102 that stores therein a learning result with the entire face as a pattern. The person feature point detector 106 can then estimate the position of each feature point from the outline of the entire face. This estimation can be achieved, when a plurality of faces are present within a piece of image data, by performing the same processing on each area in which a face is detected.”).

Regarding claim 9, the combination of Sukegawa in view of Yufeng discloses the image processing method of claim 1 (Sukegawa, Title), wherein the identifying the type of the covering (Fig. 10) comprises identifying the type of the covering using a classifier that is trained in advance to distinguish an area in which the covering is present from other areas in the face area by machine learning (Sukegawa, para. 0047, “the person feature point detector 106 according to the present embodiment refers to learning results obtained for cases where part of a face is concealed by a pair of sunglasses, a mask, and a cap, which are stored in the concealer determination standard storage 102.”, para. 0032, “person image processing apparatus 100 according to the present embodiment stores therein templates in advance that have learned face patterns with part of a face concealed with a pair of sunglasses, a mask, or a cap, in order to detect a case in which part of the face of the person displayed in the image data is concealed with a mask, a pair of sunglasses, a cap, or the like.”, Yufeng, Detailed Description “inputting the target area into the neural network model, and the output of the neural network model may be the detection conclusion of the mask wearing condition, that is, the user is wearing the mask, or the user is not wearing the mask.”).
Sukegawa and Yufeng are both considered to be analogous to the claimed invention because they are in the same field of object recognition within a face. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Sukegawa to incorporate the teachings of Yufeng of identifying the type of the covering using a classifier that is trained in advance to distinguish an area in which the covering is present from other areas in the face area by machine learning. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to quickly and efficiently detect whether the user is wearing a mask (Yufeng, Background technique, “to quickly and efficiently detect whether the user is wearing a mask”).
Regarding claim 16, the combination of Sukegawa in view of Yufeng discloses a non-transitory computer-readable storage medium (Sukegawa, para. 0152, “the person image processing apparatuses 100 and 1200 comprise a CPU 1301, a read-only memory (ROM) 1302, a random access memory (RAM) 1303”) storing instructions that, are executable by a processor (Sukegawa, para. 0024, “image input processor 104”) to perform the image processing method of claim 1 (Sukegawa, Title).

Regarding claim 17, Sukegawa discloses an image processing apparatus (Title) comprising: 
a sensor (para. 0025, “image data captured by the security camera 150,”)configured to obtain an image  (para. 0020, “an input processor configured to input a plurality of pieces of image data captured at different times by an image capture module”) including a face (para. 0025, “From the image data captured by the security camera 150, the face of the person is detected and recorded”); and 
a processor (Sukegawa, para. 0024, “image input processor 104”) configured to: 
detect a face area in the image (para. 0025, “From the image data captured by the security camera 150, the face of the person is detected and recorded”); 
identify a type of covering on the face area based on whether the covering is present in at least a portion of the face area (para. 0032, “The concealer determination standard storage 102 stores therein concealing standard information as a standard for determining whether part of the face of a person displayed in the image data is concealed. The person image processing apparatus 100 according to the present embodiment stores therein templates in advance that have learned face patterns with part of a face concealed with a pair of sunglasses, a mask, or a cap, in order to detect a case in which part of the face of the person displayed in the image data is concealed with a mask, a pair of sunglasses, a cap, or the like.”); 
track an eye based on the type of the covering (para. 0043, “The person feature point detector 106 detects positions of face parts such as an eye and a nose as face feature points in the detected face display area”, para. 0046, “the person feature point detector 106 detects feature points 401 to 406 on pupils, the corner of each eye, and a mouth. The present embodiment does not limit the position and number of feature points, and appropriate positions and number of feature points may be set for each embodiment. These feature points 401 to 406 have possibility of being concealed by a pair of sunglasses, a mask, a cap, or the like.”, para. 0108-0112, “When determination performed by the reliability determination module 111 using the concealer determination standard storage 102 detects that part of the face is concealed by a mask, a pair of Sunglasses, a cap, front hair, a mustache, or the like, the feature information storage 103 stores therein this detection result. Given these circumstances, the correction module 107 according to the present embodiment per forms correction using the determination result. This allows appropriate correction based on a clear determination result”, “The correction module 107 performs, when wearing of a pair of Sunglasses has been detected in the face display area 1003, high-precision image quality correction on an area other than sunglasses 1032.”, “When a wearing object conceals the entire face, high-precision image quality correction is performed on the entire area of a detected face display area 1004 to output person image data 1014. As another example, the correction module 107 may perform, when wearing of a mask and a pair of sunglasses has been detected in the face display area 1004, high-precision image quality correction processing exclusively on the vicinity of the outline of the head to achieve effective use of resources.”, the detection is based on what covering, which can be a mask or sunglasses, is on the person’s face,); and 
output information about the face area including a position of the tracked eye (para. 0135, “The feature extraction module 1201 outputs, as the face feature information, a sequence representing each face feature. The feature extraction module 1201 according to the present embodiment, based on the coordinates of a face feature point detected by the person feature point detector (a position as a characteristic part of the face), cuts a face display area into a predetermined size and shape, and extracts its gray information as a feature amount representing the face feature. In the present embodiment, the correction module 107 may output a plurality of images in preparation for a case in which a plurality of pieces of image data are used.”, one of the face feature is the eye as mentioned in para. 0043).

Sukegawa does not explicitly disclose an image including a face of a user, detecting a face area of the user, and tracking an eye of the user.
	However, Yufeng teaches an image including a face of a user (Summary of the invention, “the image to be recognized includes the face area of the user”), detecting a face area of the user (Summary of the invention, “Extracting face key point positions of the face region in the image to be recognized”), and tracking an eye of the user (Summary of the invention “where the face key point positions include the user's eye position”).
	Sukegawa and Yufeng are both considered to be analogous to the claimed invention because they are in the same field of object recognition within a face. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as taught by Sukegawa to incorporate the teachings of Yufeng of an image including a face of a user, detecting a face area of the user, and tracking an eye of the user. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to quickly and efficiently detect whether the user is wearing a mask (Yufeng, Background technique, “to quickly and efficiently detect whether the user is wearing a mask”).

Regarding claim 18, the combination of Sukegawa in view of Yufeng discloses the image processing apparatus of claim 17 (Sukegawa, Title), wherein the processor (Sukegawa, para. 0024, “image input processor 104”) is further configured to track the eye of the user (Sukegawa, para. 0043, “The person feature point detector 106 detects positions of face parts such as an eye and a nose as face feature points in the detected face display area”, para. 0046, “the person feature point detector 106 detects feature points 401 to 406 on pupils, the corner of each eye, and a mouth. The present embodiment does not limit the position and number of feature points, and appropriate positions and number of feature points may be set for each embodiment. These feature points 401 to 406 have possibility of being concealed by a pair of sunglasses, a mask, a cap, or the like.”) by aligning different numbers of points in a shape (Sukegawa, Fig. 4, para. 0046, Fig. 4 is an example of feature points detected, there are different number of points detected, “the person feature point detector 106 detects feature points 401 to 406 on pupils, the corner of each eye, and a mouth.”) of at least a portion of the face area (Sukegawa, Fig. 4) based on the type of the covering (Sukegawa, para. 0046, “these feature points 401 to 406 have possibility of being concealed by a pair of sunglasses, a mask, a cap, or the like”).

Regarding claim 19, the combination of Sukegawa in view of Yufeng discloses the image processing apparatus of claim 18 (Sukegawa, Title), wherein the processor (Sukegawa, para. 0024, “image input processor 104”) is further configured to: 
track the eye of the user by aligning a first number of points in a shape of a first portion of the face area (Sukegawa, Fig. 4, para. 0046, Fig. 4 is an example of feature points detected, there are different number of points detected, “the person feature point detector 106 detects feature points 401 to 406 on pupils, the corner of each eye, and a mouth.”), based on identifying that the type of the covering is the first type (Sukegawa, para. 0046, “These feature points 401 to 406 have possibility of being concealed by a pair of sunglasses, a mask, a cap, or the like.”, para. 0047, “To address this, the person feature point detector 106 according to the present embodiment refers to learning results obtained for cases where part of a face is concealed by a pair of sunglasses, a mask, and a cap, which are stored in the concealer determination standard storage 102. When not all the feature points cannot be detected but still part of these partial feature points is detected with a sufficient evaluation value, the person feature point detector 106 estimates a remaining feature point using a two-dimensional or three-dimensional face model.”, In Fig. 4 and Fig. 10, it is determined that it is not wearing object because all the features are present); and
track the eye of the user by aligning a second number of points in a shape of a second portion of the face area (Sukegawa, para. 0043, “The person feature point detector 106 detects positions of face parts such as an eye and a nose as face feature points in the detected face display area”, para. 0046, “the person feature point detector 106 detects feature points 401 to 406 on pupils, the corner of each eye, and a mouth. The present embodiment does not limit the position and number of feature points, and appropriate positions and number of feature points may be set for each embodiment. These feature points 401 to 406 have possibility of being concealed by a pair of sunglasses, a mask, a cap, or the like.”), based on identifying that the type of the covering is one of the second type, the third type, or the fourth type, the second number being greater than the first number (Sukegawa, para. 0048, “When feature points of a face are concealed by a mask, a cap, a pair of sunglasses, or the like to such an extent that all feature points cannot be detected, the person feature point detector 106 can detect the outline of the entire face to be used for estimating the position of each feature point, using the concealer determination standard storage 102 that stores therein a learning result with the entire face as a pattern. The person feature point detector 106 can then estimate the position of each feature point from the outline of the entire face. This estimation can be achieved, when a plurality of faces are present within a piece of image data, by performing the same processing on each area in which a face is detected.”, since when there is a covering, the number of points is greater the first number because the outline of the entire face is also detected using the feature points, the second portion is the outline of the entire face).

Regarding claim 21, Sukegawa discloses an image processing apparatus comprising: 
a memory storing one or more instructions (Sukegawa, para. 0152, “the person image processing apparatuses 100 and 1200 comprise a CPU 1301, a read-only memory (ROM) 1302, a random access memory (RAM) 1303”); and 
a processor (Sukegawa, para. 0024, “image input processor 104” configured to execute the one or more instructions to: 
obtain an image (para. 0020, “an input processor configured to input a plurality of pieces of image data captured at different times by an image capture module”); 
detect a face area in the image  (para. 0025, “From the image data captured by the security camera 150, the face of the person is detected and recorded”);
identify whether a covering is present on at least a portion of the face area(para. 0032, “The concealer determination standard storage 102 stores therein concealing standard information as a standard for determining whether part of the face of a person displayed in the image data is concealed. The person image processing apparatus 100 according to the present embodiment stores therein templates in advance that have learned face patterns with part of a face concealed with a pair of sunglasses, a mask, or a cap, in order to detect a case in which part of the face of the person displayed in the image data is concealed with a mask, a pair of sunglasses, a cap, or the like.”)r; 
obtain first information based on identifying that the covering is not present on the face area (Fig. 10, no wearing object); 
obtain second information based on identifying that the covering is present on at least the portion of the face area (Fig. 10, wearing a mask or sunglasses or both); and
track an eye of the user using the first information or the second information based on whether the covering is present on at least the portion of the face area (para. 0043, “The person feature point detector 106 detects positions of face parts such as an eye and a nose as face feature points in the detected face display area”, para. 0046, “the person feature point detector 106 detects feature points 401 to 406 on pupils, the corner of each eye, and a mouth. The present embodiment does not limit the position and number of feature points, and appropriate positions and number of feature points may be set for each embodiment. These feature points 401 to 406 have possibility of being concealed by a pair of sunglasses, a mask, a cap, or the like.”, para. 0108-0112, “When determination performed by the reliability determination module 111 using the concealer determination standard storage 102 detects that part of the face is concealed by a mask, a pair of Sunglasses, a cap, front hair, a mustache, or the like, the feature information storage 103 stores therein this detection result. Given these circumstances, the correction module 107 according to the present embodiment per forms correction using the determination result. This allows appropriate correction based on a clear determination result”, “The correction module 107 performs, when wearing of a pair of Sunglasses has been detected in the face display area 1003, high-precision image quality correction on an area other than sunglasses 1032.”, “When a wearing object conceals the entire face, high-precision image quality correction is performed on the entire area of a detected face display area 1004 to output person image data 1014. As another example, the correction module 107 may perform, when wearing of a mask and a pair of sunglasses has been detected in the face display area 1004, high-precision image quality correction processing exclusively on the vicinity of the outline of the head to achieve effective use of resources.”, the detection is based on what covering, which can be a mask or sunglasses, is on the person’s face,).

Sukegawa does not explicitly disclose an image including detecting a face area of a use.
	However, Yufeng teaches detecting a face area of the user (Summary of the invention, “the image to be recognized includes the face area of the user”, Summary of the invention, “Extracting face key point positions of the face region in the image to be recognized”).
	Sukegawa and Yufeng are both considered to be analogous to the claimed invention because they are in the same field of object recognition within a face. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as taught by Sukegawa to incorporate the teachings of Yufeng of detecting a face area of a user. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to quickly and efficiently detect whether the user is wearing a mask (Yufeng, Background technique, “to quickly and efficiently detect whether the user is wearing a mask”).

Regarding claim 22, the combination of Sukegawa in view of Yufeng discloses the image processing apparatus of claim 21 (Sukegawa, Title), wherein the first information comprises a first number of feature points in a shape of a first portion of the face area and the second information comprises a second number of feature points in a shape of a second portion of the face area (para. 0046, “FIG. 4 is a diagram illustrating an example of feature points detected by the person feature point detector 106. As illustrated in FIG. 4, the person feature point detector 106 detects feature points 401 to 406 on pupils, the corner of each eye, and a mouth. The present embodiment does not limit the position and number of feature points, and appropriate positions and number of feature points may be set for each embodiment. These feature points 401 to 406 have possibility of being concealed by a pair of sunglasses, a mask, a cap, or the like., when there is no object worn, all the feature points are detected, para. 0048, “When feature points of a face are concealed by a mask, a cap, a pair of sunglasses, or the like to such an extent that all feature points cannot be detected, the person feature point detector 106 can detect the outline of the entire face to be used for estimating the position of each feature point, using the concealer determination standard storage 102 that stores therein a learning result with the entire face as a pattern. The person feature point detector 106 can then estimate the position of each feature point from the outline of the entire face. This estimation can be achieved, when a plurality of faces are present within a piece of image data, by performing the same processing on each area in which a face is detected.”).

Regarding claim 23, the combination of Sukegawa in view of Yufeng discloses the image processing apparatus of claim 21 (Sukegawa, Title), wherein the first information comprises first features points in the face area of the user and the second information comprises second feature points in the face area of the user (Sukegawa, para. 0046, “FIG. 4 is a diagram illustrating an example of feature points detected by the person feature point detector 106. As illustrated in FIG. 4, the person feature point detector 106 detects feature points 401 to 406 on pupils, the corner of each eye, and a mouth. The present embodiment does not limit the position and number of feature points, and appropriate positions and number of feature points may be set for each embodiment. These feature points 401 to 406 have possibility of being concealed by a pair of sunglasses, a mask, a cap, or the like., when there is no object worn, all the feature points are detected, para. 0048, “When feature points of a face are concealed by a mask, a cap, a pair of sunglasses, or the like to such an extent that all feature points cannot be detected, the person feature point detector 106 can detect the outline of the entire face to be used for estimating the position of each feature point, using the concealer determination standard storage 102 that stores therein a learning result with the entire face as a pattern. The person feature point detector 106 can then estimate the position of each feature point from the outline of the entire face. This estimation can be achieved, when a plurality of faces are present within a piece of image data, by performing the same processing on each area in which a face is detected.”).

Regarding claim 24, Sukegawa discloses an image processing method (Title)comprising: 
obtaining an image (para. 0020, “an input processor configured to input a plurality of pieces of image data captured at different times by an image capture module”); 
detecting a face area in the image  (para. 0025, “From the image data captured by the security camera 150, the face of the person is detected and recorded”);
identifying whether a covering is present on at least a portion of the face area (para. 0032, “The concealer determination standard storage 102 stores therein concealing standard information as a standard for determining whether part of the face of a person displayed in the image data is concealed. The person image processing apparatus 100 according to the present embodiment stores therein templates in advance that have learned face patterns with part of a face concealed with a pair of sunglasses, a mask, or a cap, in order to detect a case in which part of the face of the person displayed in the image data is concealed with a mask, a pair of sunglasses, a cap, or the like.”); 
obtaining first information based on identifying that the covering is not present on the face area (Fig. 10, no wearing object); 
obtaining second information based on identifying that the covering is present on at least the portion of the face area (Fig. 10, wearing a mask or sunglasses or both); and
tracking an eye of the user using the first information or the second information based on whether the covering is present on at least the portion of the face area (para. 0043, “The person feature point detector 106 detects positions of face parts such as an eye and a nose as face feature points in the detected face display area”, para. 0046, “the person feature point detector 106 detects feature points 401 to 406 on pupils, the corner of each eye, and a mouth. The present embodiment does not limit the position and number of feature points, and appropriate positions and number of feature points may be set for each embodiment. These feature points 401 to 406 have possibility of being concealed by a pair of sunglasses, a mask, a cap, or the like.”).

Sukegawa does not explicitly disclose an image including detecting a face area of a use.
	However, Yufeng teaches detecting a face area of the user (Summary of the invention, “the image to be recognized includes the face area of the user”, Summary of the invention, “Extracting face key point positions of the face region in the image to be recognized”).
	Sukegawa and Yufeng are both considered to be analogous to the claimed invention because they are in the same field of object recognition within a face. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Sukegawa to incorporate the teachings of Yufeng of detecting a face area of a user. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to quickly and efficiently detect whether the user is wearing a mask (Yufeng, Background technique, “to quickly and efficiently detect whether the user is wearing a mask”).


Regarding claim 25, the combination of Sukegawa in view of Yufeng discloses the image processing method of claim 24 (Sukegawa, Title), wherein the first information comprises a first number of feature points in a shape of a first portion of the face area and the second information comprises a second number of feature points in a shape of a second portion of the face area (Sukegawa, para. 0046, “FIG. 4 is a diagram illustrating an example of feature points detected by the person feature point detector 106. As illustrated in FIG. 4, the person feature point detector 106 detects feature points 401 to 406 on pupils, the corner of each eye, and a mouth. The present embodiment does not limit the position and number of feature points, and appropriate positions and number of feature points may be set for each embodiment. These feature points 401 to 406 have possibility of being concealed by a pair of sunglasses, a mask, a cap, or the like., when there is no object worn, all the feature points are detected, para. 0048, “When feature points of a face are concealed by a mask, a cap, a pair of sunglasses, or the like to such an extent that all feature points cannot be detected, the person feature point detector 106 can detect the outline of the entire face to be used for estimating the position of each feature point, using the concealer determination standard storage 102 that stores therein a learning result with the entire face as a pattern. The person feature point detector 106 can then estimate the position of each feature point from the outline of the entire face. This estimation can be achieved, when a plurality of faces are present within a piece of image data, by performing the same processing on each area in which a face is detected.”).

Regarding claim 25, the combination of Sukegawa in view of Yufeng discloses the image processing method of claim 24 (Sukegawa, Title),  wherein the first information comprises first features points in the face area of the user and the second information comprises second feature points in the face area of the user  (Sukegawa, para. 0046, “FIG. 4 is a diagram illustrating an example of feature points detected by the person feature point detector 106. As illustrated in FIG. 4, the person feature point detector 106 detects feature points 401 to 406 on pupils, the corner of each eye, and a mouth. The present embodiment does not limit the position and number of feature points, and appropriate positions and number of feature points may be set for each embodiment. These feature points 401 to 406 have possibility of being concealed by a pair of sunglasses, a mask, a cap, or the like., when there is no object worn, all the feature points are detected, para. 0048, “When feature points of a face are concealed by a mask, a cap, a pair of sunglasses, or the like to such an extent that all feature points cannot be detected, the person feature point detector 106 can detect the outline of the entire face to be used for estimating the position of each feature point, using the concealer determination standard storage 102 that stores therein a learning result with the entire face as a pattern. The person feature point detector 106 can then estimate the position of each feature point from the outline of the entire face. This estimation can be achieved, when a plurality of faces are present within a piece of image data, by performing the same processing on each area in which a face is detected.”).

Claims 10-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sukegawa in view of Yufeng (Espacenet translation), in further view of Kang et al. (US 20180144483 A1), hereinafter referred to as Kang (previously cited in IDS).

Regarding claim 10, Sukegawa discloses an image processing method (Title), the image processing method (Title) comprising: 
obtaining an image (para. 0020, “an input processor configured to input a plurality of pieces of image data captured at different times by an image capture module”); 
identifying whether a person in the image is wearing sunglasses (para. 0032, “The concealer determination standard storage 102 stores therein concealing standard information as a standard for determining whether part of the face of a person displayed in the image data is concealed. The person image processing apparatus 100 according to the present embodiment stores therein templates in advance that have learned face patterns with part of a face concealed with a pair of sunglasses, a mask, or a cap, in order to detect a case in which part of the face of the person displayed in the image data is concealed with a mask, a pair of sunglasses, a cap, or the like.”); 
tracking an eye of the user using a plurality of types of eye trackers, based on a result of the identifying whether the person is wearing the sunglasses (para. 0043, “The person feature point detector 106 detects positions of face parts such as an eye and a nose as face feature points in the detected face display area”, para. 0046, “the person feature point detector 106 detects feature points 401 to 406 on pupils, the corner of each eye, and a mouth. The present embodiment does not limit the position and number of feature points, and appropriate positions and number of feature points may be set for each embodiment. These feature points 401 to 406 have possibility of being concealed by a pair of sunglasses, a mask, a cap, or the like.”); and 
outputting information about a face area including a position of the tracked eye (para. 0135, “The feature extraction module 1201 outputs, as the face feature information, a sequence representing each face feature. The feature extraction module 1201 according to the present embodiment, based on the coordinates of a face feature point detected by the person feature point detector (a position as a characteristic part of the face), cuts a face display area into a predetermined size and shape, and extracts its gray information as a feature amount representing the face feature. In the present embodiment, the correction module 107 may output a plurality of images in preparation for a case in which a plurality of pieces of image data are used.”, one of the face feature is the eye as mentioned in para. 0043).

Sukegawa does not explicitly disclose identifying whether a user in the image is wearing sunglasses and outputting information about a face area of the user.
	However, Yufeng teaches identifying whether a user in the image is wearing sunglasses (Detailed Description, “In practical applications, the user may be wearing sunglasses. In this case, the positions of the two lenses of the sunglasses can be determined as the positions of the eyes of the user.”) and outputting information about a face area of the user (Detailed Description, the output of the neural network model may be the detection conclusion of the mask wearing condition, that is, the user is wearing the mask, or the user is not wearing the mask”).
	Sukegawa and Yufeng are both considered to be analogous to the claimed invention because they are in the same field of object recognition within a face. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Sukegawa to incorporate the teachings of Yufeng of identifying whether a user in the image is wearing sunglasses and outputting information about a face area of the user. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to quickly and efficiently detect whether the user is wearing a mask (Yufeng, Background technique, “to quickly and efficiently detect whether the user is wearing a mask”).

Sukegawa does not explicitly disclose an image processing method of a head-up display (HUD).
	However, Kang teaches an image processing method of a head-up display (HUD) (para. 0041, “may describe methods and apparatuses used to track eyes of a user and output coordinates of the eyes when a glasses-free three-dimensional (3D) monitor, a glasses-free 3D tablet and/or smartphone, or a 3D head-up display (HUD) for vehicles is used in a dark environment with a relatively low illuminance”).
Kang is considered to be analogous to the claimed invention because it is in the same field of eye tracking. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Sukegawa to incorporate the teachings of Kang of an image processing method of a head-up display (HUD). Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to help in a dark environment with a relatively low illuminance (Kang, para. 0041).

Regarding claim 11, the combination of Sukegawa in view of Yufeng in further view of Kang discloses the image processing method of claim 10 (Sukegawa, Title), wherein the tracking the eye of the user (Sukegawa, para. 0043, “The person feature point detector 106 detects positions of face parts such as an eye and a nose as face feature points in the detected face display area.”) comprises: 
tracking the eye of the user using a first type eye tracker of the plurality of types of eye trackers, based on identifying that the user is not wearing the sunglasses (Sukegawa, Fig. 4, the feature points for the eye is detected because there is no sunglasses, para. 0046, “FIG. 4 is a diagram illustrating an example of feature points detected by the person feature point detector 106. As illustrated in FIG. 4, the person feature point detector 106 detects feature points 401 to 406 on pupils, the corner of each eye, and a mouth. The present embodiment does not limit the position and number of feature points, and appropriate positions and number of feature points may be set for each embodiment. These feature points 401 to 406 have possibility of being concealed by a pair of sunglasses, a mask, a cap, or the like.”); and 
tracking the eye of the user using a second type eye tracker of the plurality of types of eye trackers, based on identifying that the user is wearing the sunglasses (Sukegawa, para. 0048, “When feature points of a face are concealed by a mask, a cap, a pair of sunglasses, or the like to such an extent that all feature points cannot be detected, the person feature point detector 106 can detect the outline of the entire face to be used for estimating the position of each feature point, using the concealer determination standard storage 102 that stores therein a learning result with the entire face as a pattern. The person feature point detector 106 can then estimate the position of each feature point from the outline of the entire face. This estimation can be achieved, when a plurality of faces are present within a piece of image data, by performing the same processing on each area in which a face is detected.”, the feature points such as the eye feature point can be detected using the outline of the face).

Regarding claim 12, the combination of Sukegawa in view of Yufeng in further view of Kang discloses the image processing method of claim 11 (Sukegawa, Title), wherein the first type eye tracker is configured to track the eye of the user by aligning a first number of points in a shape of a portion of the face area (Sukegawa, para. 0043, “The person feature point detector 106 detects positions of face parts such as an eye and a nose as face feature points in the detected face display area”, para. 0046, “the person feature point detector 106 detects feature points 401 to 406 on pupils, the corner of each eye, and a mouth. The present embodiment does not limit the position and number of feature points, and appropriate positions and number of feature points may be set for each embodiment. These feature points 401 to 406 have possibility of being concealed by a pair of sunglasses, a mask, a cap, or the like.”), the second type eye tracker is configured to track the eye of the user by aligning a second number of points in a shape of an entire face area, and the second number is greater than the first number (Sukegawa, para. 0048, “When feature points of a face are concealed by a mask, a cap, a pair of sunglasses, or the like to such an extent that all feature points cannot be detected, the person feature point detector 106 can detect the outline of the entire face to be used for estimating the position of each feature point, using the concealer determination standard storage 102 that stores therein a learning result with the entire face as a pattern. The person feature point detector 106 can then estimate the position of each feature point from the outline of the entire face. This estimation can be achieved, when a plurality of faces are present within a piece of image data, by performing the same processing on each area in which a face is detected.”, since when there is a covering, the number of points is greater the first number because the outline of the entire face is also detected using the feature points, the second portion is the outline of the entire face).

Regarding claim 13, the combination of Sukegawa in view of Yufeng in further view of Kang discloses the image processing method of claim 11 (Sukegawa, Title), wherein the tracking the eye of the user using the first type eye tracker (Sukegawa, para. 0043, “The person feature point detector 106 detects positions of face parts such as an eye and a nose as face feature points in the detected face display area”, para. 0046, “the person feature point detector 106 detects feature points 401 to 406 on pupils, the corner of each eye, and a mouth. The present embodiment does not limit the position and number of feature points, and appropriate positions and number of feature points may be set for each embodiment. These feature points 401 to 406 have possibility of being concealed by a pair of sunglasses, a mask, a cap, or the like.”)comprises: 
reducing a size of a detection box used to detect the face area to correspond to a shape of an eye area (Sukegawa, Fig. 9, 911) and a shape of a nose area in the face area (Sukegawa, Fig. 9, 913) ; 
obtaining a cropped portion comprising the eye area and the nose area by cropping the face area by the detection box reduced in size (Sukegawa, Fig. 9 shows the cropped portion in image 919, the eye area is 911 and the nose area is 913); and 
tracking the eye of the user by aligning the first number of points in the cropped portion (Sukegawa, para. 0043, “The person feature point detector 106 detects positions of face parts such as an eye and a nose as face feature points in the detected face display area.”, para. 0105, “In this process, based on the reliability, the face display area 901 is preferentially used for an area 911, the face display area 902 is preferentially used for an area 912, and the face display area 903 is preferentially used for an area 913.”).

Regarding claim 14, the combination of Sukegawa in view of Yufeng in further view of Kang discloses the image processing method of claim 11 (Sukegawa, Title), wherein the tracking the eye of the user using the second type eye tracker (Sukegawa, para. 0048, “When feature points of a face are concealed by a mask, a cap, a pair of sunglasses, or the like to such an extent that all feature points cannot be detected, the person feature point detector 106 can detect the outline of the entire face to be used for estimating the position of each feature point, using the concealer determination standard storage 102 that stores therein a learning result with the entire face as a pattern. The person feature point detector 106 can then estimate the position of each feature point from the outline of the entire face. This estimation can be achieved, when a plurality of faces are present within a piece of image data, by performing the same processing on each area in which a face is detected.”, since when there is a covering, the number of points is greater the first number because the outline of the entire face is also detected using the feature points, the second portion is the outline of the entire face).comprises: aligning the second number of points in the shape of an entire area of the face area by a detection box used to detect the face area (Sukegawa, para. 0048, “When feature points of a face are concealed by a mask, a cap, a pair of sunglasses, or the like to such an extent that all feature points cannot be detected, the person feature point detector 106 can detect the outline of the entire face to be used for estimating the position of each feature point, using the concealer determination standard storage 102 that stores therein a learning result with the entire face as a pattern. The person feature point detector 106 can then estimate the position of each feature point from the outline of the entire face. This estimation can be achieved, when a plurality of faces are present within a piece of image data, by performing the same processing on each area in which a face is detected.”, since when there is a covering, the number of points is greater the first number because the outline of the entire face is also detected using the feature points, the second portion is the outline of the entire face).; and estimating a position of a pupil of the user from the face area by the second number of points, to track the eye of the user (para. 0047, “When not all the feature points cannot be detected but still part of these partial feature points is detected with a sufficient evaluation value, the person feature point detector 106 estimates a remaining feature point using a two-dimensional or three-dimensional face model., pupil is one of the feature point as mentioned in para. 0046).

Regarding claim 15, the combination of Sukegawa in view of Yufeng in further view of Kang discloses the image processing method of claim 10 (Sukegawa, Title), wherein the identifying whether the user is wearing the sunglasses comprises identifying whether the user is wearing the sunglasses using a detector that is trained in advance to detect whether eyes of the user are covered by the sunglasses (Sukegawa, para. 0047, “the person feature point detector 106 according to the present embodiment refers to learning results obtained for cases where part of a face is concealed by a pair of sunglasses, a mask, and a cap, which are stored in the concealer determination standard storage 102.”, para. 0032, “person image processing apparatus 100 according to the present embodiment stores therein templates in advance that have learned face patterns with part of a face concealed with a pair of sunglasses, a mask, or a cap, in order to detect a case in which part of the face of the person displayed in the image data is concealed with a mask, a pair of sunglasses, a cap, or the like.”).


Regarding claim 20, the combination of Sukegawa in view of Yufeng discloses the image processing apparatus of claim 18 (Sukegawa, Title).

The combination of Sukegawa in view of Yufeng does not explicitly disclose wherein the image processing apparatus comprises at least one of a head-up display (HUD) apparatus, a three-dimensional (3D) digital information display (DID), a navigation apparatus, a 3D mobile apparatus, a smartphone, a smart television (TV), and a smart vehicle.
	However, Kang teaches wherein the image processing apparatus comprises at least one of a head-up display (HUD) apparatus, a three-dimensional (3D) digital information display (DID), a navigation apparatus, a 3D mobile apparatus, a smartphone, a smart television (TV), and a smart vehicle (para. 0041, “may describe methods and apparatuses used to track eyes of a user and output coordinates of the eyes when a glasses-free three-dimensional (3D) monitor, a glasses-free 3D tablet and/or smartphone, or a 3D head-up display (HUD) for vehicles is used in a dark environment with a relatively low illuminance”) .
Kang is considered to be analogous to the claimed invention because it is in the same field of eye tracking. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as taught by Sukegawa to incorporate the teachings of Kang wherein the image processing apparatus comprises at least one of a head-up display (HUD) apparatus, a three-dimensional (3D) digital information display (DID), a navigation apparatus, a 3D mobile apparatus, a smartphone, a smart television (TV), and a smart vehicle. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to help in a dark environment with a relatively low illuminance (Kang, para. 0041).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE G ALFONSO/Examiner, Art Unit 2663                                                                                                                                                                                                        
/ANDREW M MOYER/Primary Examiner, Art Unit 2663